Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 12 October 2021, to the Original Application, filed 11 May 2020.

2. 	Claims 1-2, 4, 6-9, 11, 13-16, and 19-20, renumbered as 1-14, respectively, are allowed.



Reasons for Allowance

3. 	Claims 1-2, 4, 6-9, 11, 13-16, and 19-20, renumbered as 1-14, respectively, are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  



The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15, renumbered as 1, 6, and 11, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

…formulating, by the first computing system, questions to determine a situational context of the first textual input;
providing, by the first computing system, the questions to the second computing system and receiving answers to the questions; 
performing, by the first computing system, natural language processing of the answers and identifying vagueness and missing information in the answers that are related to the vagueness and missing information in the first textual input;
obtaining, by the first computing system, additional information from at least one source responsive to identifying the vagueness and the missing information in the first textual input and the answers, wherein the obtaining the additional information further comprises:

resolving the identified vagueness and the missing information in the first textual input and the answers based on the obtained additional information and determining a meaning of the first textual input, wherein the resolving further comprises:
performing, by the first computing system, multilevel language alignment to align regional language preferences for a user for different geographic regions using a same natural language based on natural language input provided by the user, wherein the multilevel language alignment 
includes repetition removal, semantic analysis, and meaning identification of a sentence; and generating at least some missing information based on a determined region of the user and the aligned regional language 
preferences…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each 
	- Sharma (U.S. Publication 2021/0314282 A1) discloses aggregating user sessions for interactive transactions using virtual assistants.
	- Albadawi (U.S. Publication 2018/0232563 A1) discloses an intelligent assistant.
- Sekar (U.S. Publication 2021/0201238 A1) discloses customer experience automation.
- Wang (U.S. Publication 2019/0332680 A1) discloses a multi0-lingual virtual personal assistant.
	- Borisov (U.S. Patent 10,991,369 B1) discloses cognitive flow.
	- Orr (U.S. Patent 10,049,663 B2) discloses intelligent automated assistants for media exploration.
	

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  



/LAURIE A RIES/Primary Examiner, Art Unit 2176